Citation Nr: 1818968	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  06-08 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to treatment received for a service connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from April 1974 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York (hereinafter Agency of Original Jurisdiction (AOJ)).

In September 2009, the Veteran testified at a travel board hearing held at the RO and before the undersigned Veterans Law Judge.  A transcript of the hearing has been reviewed and associated with the Veteran's claims file. 

The Veteran's appeal has been before the Board on serval prior occasions.  More recently, in a September 2015 decision, the Veteran's claim for entitlement to service connection was denied.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC/Court).  In a January 2017 Joint Motion for Remand (JMR), the Court found Board had erred in denying the Veteran's claim.  Specifically, the parties to the JMR found the Board had relied on an incorrect legal standard in addressing the Veteran's claim of entitlement to service connection via aggravation.  

Following the January 2017 JMR, the Veteran's claim was returned to the Board.  At this point, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) to address the errors identified by the January 2017 JMR.  See 38 C.F.R. § 20.901(a).  In May 2017, the Board secured and associated with the claims folder, the responsive specialist medical opinion.  

As required by VA law and regulation, in January 2018, the Board provided the Veteran and her representative copies of this report and afforded her 60 days to respond with additional evidence or argument.  See 38 C.F.R. § 20.903.  On March 14, 2018, the Veteran's representative submitted a responsive brief in support of the claim for entitlement to service connection for a lung disorder.  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the electronic evidence indicates that additional VA medical records have been associated with the electronic claims folder since the date of the Veteran's prior waiver of AOJ consideration.  However, a review of these records indicates that they are not relevant to the claim decided herein, and as such the Board may proceed without prejudice to the Veteran.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence is against linking the Veteran's current lung disorders, to include asthma and chronic interstitial lung disease, directly to any aspect of the Veteran's period of service, to include her exposure to jet fuels and other chemicals.
 
2.  The preponderance of the medical evidence is against a finding that the Veteran's current lung disorders, to include asthma and chronic interstitial lung disease is proximately caused by her service-connected hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.10 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in September 2006, September 2010, and June 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate her claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran has previously been provided with numerous VA examinations and medical opinion which address the etiology of her respiratory disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In response to the January 2017 JMR, the Board obtained an expert medical opinion from the VHA.  The May 2017 responsive medical opinion has been reviewed and includes a summary of the Veteran's pertinent medical history, and the examiner explains his findings with a clear rational and with sufficient detail thus allowing for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the May 2017 medical opinion is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.   

As noted in the introduction, the Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge (VLJ) at a September 2009 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2009 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board finds the preponderance of the evidence is against the claim for entitlement to service connection for a respiratory disability, both on a direct and secondary basis. 

First, the Board concedes that the Veteran has satisfied the first element of service connection, the existence of a current disability.  The competent medical evidence of record reflects that the Veteran has been diagnosed with asthma and chronic interstitial lung disease.  See e.g., a January 1999 private treatment record from P.V., M.D. as well as February 2002, September 2010, and July 2013 VA respiratory examinations.  Therefore, the Veteran has satisfied the first element of service connection, the existence of a current disability.  See 38 U.S.C.  §§ 1110, 1131; See also Boyer, 210 F.3d 1351, at 1353.

Despite the existence of a current disability, the Board finds that the probative and competent evidence of record do not demonstrate any causal link between this disability and the Veteran's active duty service.  In her claim for service connection for a lung disability, the Veteran has alleged two theories of entitlement.  First, the Veteran contends her current disability is a direct result of her active duty service, to include exposure to chemicals and jet fumes.  See e.g. September 2009 Hearing Testimony.  Specifically, she testified that her military occupational specialty (MOS) as an aviation mechanist mate required that she perform preflight operations on jets, such as cleaning and fueling jet engines with certain unknown "green chemicals."  She testified that she was exposed to fumes from jet fuel and unknown chemicals daily without use of a protective apparatus.  As a result of these exposures, the Veteran contends that she developed a respiratory disability.  She has denied any pre-military history of asthma or respiratory complaints.

Alternatively, the Veteran argues that her current lung disorder is proximately due to her service-connected hepatitis-C.  She alleges that she developed a respiratory disability as a result of her treatments for hepatitis-C, consistent of symptoms of a chronic cough, shortness of breath, and chest tightness. 

As to the Veteran's first theory of entitlement, on a direct basis, the Board finds that the preponderance of the evidence is against such a finding.  A review of the Veteran's service medical records documents she was, at various times, treatment for symptoms of a head cold and sore throat.  See e.g.  Treatment records dated April 1975 and November 1975.  However, despite these treatments, the clinical evidence, including chest x-rays dated in January 1975, November 1975 and April 1976 found no evidence of any active disease or abnormality.  Given these objective reports, the Board finds no evidence which demonstrates the Veteran was diagnosed with any lung disability during her active duty service. 

Post-service medical records do not suggest that the Veteran experienced or sought treatment for any chronic respiratory disability for several decades following her separation from military service.  The first report of any lung abnormality did not occur until January 1999, when a chest x-ray identified findings of persistent chronic interstitial lung disease when compared to VA chest x-rays dated in October 1996, October 1997, and December 1997.  See Northport VAMC Records.  Notably, the Board observes that subsequent VA and private radiographs so no evidence of any active pulmonary disease.  For example, chest x-rays dated in November 1999, December 2000, June 2006, March 2007, September 2010, and February 2011 were absent any finding of interstitial lung disease. 

In July 2013, the Board obtained a VA examination and medical opinion which addressed the etiology of the Veteran's lung disability.  An addendum medical opinion was obtained in November 2013.  As noted in the introduction, the parties to the JMR found that these medical opinions relied on an incorrect legal standard for secondary service connection.  See January 2017 JMR.  No fault was found or noted as to either the July 2013 or the November 2013 medical opinion as it related to direct service connection.  As such, the Board finds no error in utilizing the findings of these medical opinions for the purposes of evaluating the Veteran's claim for entitlement to service connection on a direct basis. 

Based upon a thorough review of the Veteran's claims file, and with consideration of the Veteran's lay reports, the November 2013 medical examiner opined the Veteran's current diagnosed lung disorders were less likely than not related to her period of service, to include her exposure to jet fuel and chemicals.  In support of this conclusion, the examiner noted that the Veteran's service medical records documented treatment for transient symptoms of a respiratory disability which were not indicative of any chronic lung disability.  Furthermore, the examiner explained the service medical records reported no evidence or occasion on which the Veteran sought treatment for any symptoms of an asthmatic disability.  The examiner explained the absence of such findings was significant as exposure to chemicals or cleaning agents would have triggered an immediate response and resulted in acute respiratory symptoms.  Continuing, the examiner explained exposure to chemicals and/or cleaning agents would not give rise to the development of respiratory symptoms decades after the initial exposure. 

The Board finds the medical opinion and conclusions of the November 2013 examiner, as they relate to the issue of entitlement to service connection on a direct basis, are entitled to significant probative weight.  The negative nexus opinion was rendered by the examiner following a thorough review of the Veteran's service medical records and subsequent post-service medical records.  Furthermore, this opinion was supported by a reasoned analysis, with citations to relevant findings in the Veteran's medical records.

As to the Veteran's second argument, for secondary service connection, the Board similarly finds that the probative and competent evidence of record does not demonstrate any causal link between the Veteran's current respiratory disability and her treatment for hepatitis-C.  In response to the January 2017 JMR, the Board obtained an expert medical opinion in May 2017.  This medical opinion, authored by a pulmonologist, found no credible evidence to support a connection between the Veteran's current lung disability and her past treatments for hepatitis-C.  In support of this conclusion, the pulmonologist cited to the Veteran's longitudinal medical history, including radiographic evidence, which failed to demonstrate any findings of interstitial lung disease.

While the May 2017 medical opinion acknowledged that the Veteran experienced symptoms of shortness of breath during her hepatitis-C treatment, the pulmonologist explained this was temporary and resolved after cessation of the hepatitis-C treatment.  For example, a computerized tomography ("CT") scan dated in 2008 did not identify any interstitial lung changes.  A February 2011 chest x-ray was normal.  Furthermore, a repeat CT scan from June 2013 once more failed to identify any interstitial lung changes.  In light of the clinical evidence, documenting no evidence of an underlying disease, coupled with the temporary nature of the Veteran's symptoms, the pulmonologist concluded that there was no evidence to suggest that the Veteran developed any discernable lung disability.  Rather, the evidence indicated that the Veteran experienced temporary symptoms of shortness of breath and coughing, which resolved after treatment for hepatitis-C was completed. 

In this regard, the Board notes that service connection may not be awarded for temporary symptoms.  As noted above, the clinical medical evidence of record, including chest x-rays and pulmonary functioning reports, do not support a finding that these temporary symptoms are manifestations of any discernable chronic lung disability resulting from her treatment for hepatitis-C.  

Finally, the pulmonologist observed that the Veteran had a history of asthma, but this was diagnosed prior to the Veteran's treatment for hepatitis-C.  Moreover, the pulmonologist explained there is no medical evidence which suggests that hepatitis-C can cause or precipitate asthma. 

The Board finds the medical opinion and conclusions of the May 2017 pulmonologist are entitled to significant probative weight.  The opinion expressed is thorough and made with citations to the relevant medical history, including lay statements may by the Veteran. 

As to the Veteran's lay assertions of a nexus, the Board has considered her lay allegations of continuous symptoms and her statements regarding the treatment of her hepatitis-C, but finds these statements do not establish proof of any casual nexus.  While the Veteran is competent to report her symptoms and experiences, she is not competent to ascertain the etiology of her current lung disability.  There is nothing in the medical record to suggest that the Veteran has the appropriate training experience, or expertise to render an opinion regarding complex medical questions.  See 38 C.F.R. § 3.159 (a)(1) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  For example, in Jandreau v. Nicholson, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Applied to the Veteran's claim, the reasoning expressed in Jandreau is applicable because she seeks to offer an etiology opinion rather than provide a diagnosis.  The Board finds that the question of whether the Veteran currently has a lung disability as a result of her active duty service and/or treatment for hepatitis-C is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of her current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence, which shows that the Veteran's claimed disability developed years after her separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran). 

Given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's current lung disability is etiologically related to her active duty service or proximately related to the treatment for a service connected disability. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Rather, the evidence supports a finding that the Veteran's current right hand/wrist disability did not have onset until years after his separation from service.  

Furthermore, the Veteran has not presented any medical evidence suggesting there is a relationship between her current lung disability and her treatment for hepatitis-C.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of her claims; she has not done so.  See 38 U.S.C. § 5107(a) (noting it is a claimant's responsibility to support a claim for VA benefits). 

For all the above reasons, entitlement to service connection for a lung disability is denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a lung disorder is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


